                                                                                    1

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8                           UNITED STATES DISTRICT COURT
                                                                                    9                         EASTERN DISTRICT OF CALIFORNIA
                                                                                   10                                 SACRAMENTO DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 NASSER ELSALHI,                                  Case No.: 2:19-CV-02261WBSCKD
                                                                                   12 Plaintiff,                                       ORDER APPROVING
REED SMITH LLP




                                                                                   13 vs.
                                                                                                                                       CORRECTED STIPULATION TO
                                                                                                                                       CONTINUE THE MARCH 16,
                                                                                   14 SYNCHRONY BANK
                                                                                                                                       2020 SCHEDULING
                                                                                                                                       CONFERENCE TO MAY 11, 2020
                                                                                   15                       Defendant.
                                                                                   16
                                                                                              Upon consideration of the Corrected Stipulation To Continue the March 16, 2020
                                                                                   17
                                                                                        Scheduling Conference to May 11, 2020, submitted by Plaintiff Nasser Elsalhi
                                                                                   18
                                                                                        (“Plaintiff”) and Defendant Synchrony Bank (“Synchrony”) (collectively the “Parties”),
                                                                                   19
                                                                                        and all other matters presented in connection therewith, the Court orders as follows:
                                                                                   20
                                                                                              IT IS HEREBY ORDERED that the Stipulation is APPROVED.
                                                                                   21
                                                                                              IT IS FURTHER ORDERED that the Scheduling Conference previously
                                                                                   22
                                                                                        scheduled for March 16, 2016 is continued to May 11, 2020 at 1:30 p.m. A joint status
                                                                                   23
                                                                                        report shall be filed no later than April 27, 2020 if settlement has not been finalized.
                                                                                   24

                                                                                   25 Dated: March 12, 2020

                                                                                   26
                                                                                   27

                                                                                   28                                –1–
                                                                                           [PROPOSED] ORDER APPROVING CORRECTED STIPULATION TO
                                                                                        CONTINUE THE MARCH 16, 2020 SCHEDULING CONFERENCE TO MAY 11,
                                                                                                                     2020
